Case: 15-40221      Document: 00513160748         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                                August 19, 2015
                                    No. 15-40221
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


DAVID LAMONT MORGAN,

                                          Plaintiff - Appellant

v.

DENISON POLICE DEPARTMENT; ADRON DOUGLAS, Officer; JARED
JOHNSON, Mayor of Denison,

                                          Defendants – Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CV-151


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The court has reviewed this appeal in light of plaintiff’s pro se brief, the
responsive brief, the district court’s thorough opinion and pertinent portions of
the record. We affirm.
       Morgan filed numerous claims founded in an altercation he had with a
local policeman, which ended in his being handcuffed for resisting arrest and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40221     Document: 00513160748     Page: 2   Date Filed: 08/19/2015


                                  No. 15-40221

an injury to his finger. Morgan sued the Denison Police Department, Officer
Douglas, Mayor Johnson and apparently the City pursuant to 42 U.S.C. § 1983
under various constitutional provisions and Texas law. The district court
clearly wrote why summary judgment was required for the appellees on all his
claims.
      On appeal, Morgan’s rambling brief does not squarely address the
district court’s ruling or raise a genuine issue of material fact regarding any of
his original causes of action. The court’s essential determination, underlying
and disposing of all the rest of Morgan’s case, is that Officer Douglas did not
use excessive force under the circumstances. Morgan has offered no admissible
evidence to controvert this finding.        To the extent Morgan raises new
constitutional and state law claims in this court that he did not plead in the
trial court, these claims are waived.       Leverette v. Louisville Ladder Co.,
183 F.3d 339, 342 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED.




                                        2